Citation Nr: 1538866	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a spine disability, to include degenerative disc disease.  

2.  Entitlement to service connection for obstructive sleep apnea.  

3.  Entitlement to service connection for a respiratory disability, to include allergic rhinitis and/or sinusitis.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse (as observer)


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to November 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in June 2015.  A transcript of that hearing has been associated with the claims file.  

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in the June 2015 Travel Board hearing that he served in the Southwest Asia Theater of operations during the Persian Gulf War, namely in Saudi Arabia, Kuwait and Bahrain, and was exposed to various environmental hazards which affected his breathing.  Therefore, an attempt to obtain the Veteran's service personnel records should be made in order to verify his deployment dates and locations during his period of active service.  

The service treatment records (STRs) reflect that the Veteran was treated for right neck strain in December 1990 and back strain in July 1994.  He initially sought treatment for problems with a stiff neck by a private chiropractor in July 2001 and was initially diagnosed with cervical degenerative joint disease by a private physician in January 2006.  Private and VA medical records reflect current diagnoses of degenerative disc disease of the cervical and thoracic spine and degenerative joint disease of the cervical spine.  In July 2015 letter, a private chiropractor noted that the Veteran was initially seen in his office in July 2001 for neck and right shoulder pain and again in July 2015 for similar symptoms.  He noted that the Veteran reported that his symptoms all started after an injury in 1990 and that, despite several trials of different treatment, his symptoms remained essentially unchanged.  The private chiropractor found that the Veteran's clinical presentation was much the same in July 2015 as it was in July 2001 and, although it was impossible to say with 100 percent certainty that the injury in 1990, his symptoms in 2001, and symptoms in 2015 were all related, in his opinion it was possible that this injury could date back to the incident in 1990, noting that many times a single injury will be the cause of ongoing and future problems.  

STRs reflect that the Veteran was treated for otitis media and externa from May 1993 to July 1993.  Additionally, a March 1994 Hearing Conservation Examination revealed that the Veteran reported a history of sinus problems.  The Veteran provided testimony in the June 2015 Travel Board hearing that he served in Saudi Arabia, Kuwait and Bahrain during Operation Desert Storm and was exposed to environmental hazards.  Private and VA medical records reflect current diagnoses of allergic rhinitis and sinusitis.  

As noted above, the Veteran provided testimony in the June 2015 Travel Board hearing that he served in Saudi Arabia, Kuwait and Bahrain during Operation Desert Storm and was exposed to environmental hazards.  STRs reflect the Veteran complained of fatigue for four months in September 1991 and chest x-rays were provided in September 1991 and October 1991.  Private and VA medical records reflect that the Veteran has a current diagnosis of obstructive sleep apnea.  

Based on the foregoing evidence, the Board finds that adequate VA examinations and etiology opinions are required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current spine disability, allergic rhinitis, sinusitis and obstructive sleep apnea originated during his active service or were otherwise caused by or related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Obtain and associate with the claims file all copies of the Veteran's service personnel records.  

3.  Schedule the Veteran for a VA examination of the spine.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's spine disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  

Please also note: the Veteran is competent to attest to any lay observable neck and back symptoms and past treatment, including any continuity of symptoms since his active service.  

All tests of the spine should be performed to determine his current diagnoses, including radiology scans.  

The examiner is then asked to answer the following:  

(a).  Please identify all currently diagnosed spine disabilities.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed spine disabilities were incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include the neck strain and back strain documented during his active service.  

The examiner is also specifically asked to please comment on the July 2015 statement and opinion provided by the private chiropractor.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

4.  Schedule the Veteran for a VA examination of his allergic rhinitis and sinusitis.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's allergic rhinitis and sinusitis disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  

Please also note: the Veteran is competent to attest to any lay observable symptoms and past treatment, including any continuity of symptoms since his active service.  

All tests of the allergic rhinitis and sinusitis should be performed to determine his current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify all currently diagnosed nasal, pharynx and larynx disabilities, including allergic rhinitis and sinusitis.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed allergic rhinitis and/or sinusitis disability was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include his reported recurrent ear infections or exposure to environmental hazards during Operation Desert Storm.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

5.  Schedule the Veteran for a VA examination of his obstructive sleep apnea.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's obstructive sleep apnea.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  

Please also note: the Veteran is competent to attest to any lay observable symptoms and past treatment, including any continuity of symptoms since his active service.  

All tests of obstructive sleep apnea should be performed to determine his current diagnoses.  

The examiner is then asked to answer the following:  

Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed obstructive sleep apnea was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include treatment for fatigue or exposure to environmental hazards during Operation Desert Storm.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

6.  Ensure the examiners' opinions are responsive to the determinative issues of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

7.  Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


